12-4101-cv
     Hamedl v. Verizon Commc’ns, Inc., et al.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 20th day of February, two thousand fourteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                GUIDO CALABRESI,
 8                ROSEMARY S. POOLER,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       RICHARD JOHN HAMEDL, CAROL RYDER
13       HAMEDL,
14                Plaintiffs-Appellants,
15
16                    -v.-                                               12-4101-cv
17
18       VERIZON COMMUNICATIONS, INC., ARIADNE
19       STAPLES, METROPOLITAN LIFE ASSURANCE
20       COMPANY, COMMUNICATION WORKERS OF
21       AMERICA, NANCY BRANHAM, ROLAND MORGAN,
22       METLIFE, INC., EDWARD M. WEILAND,
23       VERIZON NEW YORK, INC.,
24                Defendants-Appellees,
25
26       LINDA MIKALIK, JIM ARNONE, JOHN CROAK,
27       JANE DOE, JOHN DOE, in their official
28       and individual capacities, INTEGRATED

                                                  1
 1   MEDICAL GROUP PC, COMMUNICATION
 2   WORKERS OF AMERICA LOCAL 1101, ANDREW
 3   WEILAND, Dr., IVAN SEIDENBERG,
 4   CEO/Chairman,
 5            Defendants.
 6   - - - - - - - - - - - - - - - - - - - -X
 7
 8   FOR APPELLANTS:            Carol Ryder Hamedl, Esq., The
 9                              Law Office of Carol Ryder PC,
10                              Salonga, New York.
11
12   FOR APPELLEES:             Jennifer Courtian, Jackson Lewis
13                              P.C., New York, New York; with
14                              Martin W. Aron, Jackson Lewis
15                              P.C., New York, New York; for
16                              Verizon Communications, Inc.,
17                              Verizon New York, Inc., Linda
18                              Makalik, Jim Arnone, and John
19                              Croak.
20
21                              Amy S. Young (with Nicholas
22                              Hanlon, on the brief),
23                              Communication Workers of
24                              America, New York, New York; for
25                              Communication Workers of
26                              America, Communication Workers
27                              of America Local 1101, Nancy
28                              Branham, and Roland Morgan.
29
30                              Michael H. Bernstein (with John
31                              T. Seybert on the brief),
32                              Sedgwick LLP, New York, New
33                              York; for MetLife, Inc.,
34                              Metropolitan Life Assurance
35                              Company, and Ariadne Staples.
36
37                              Daniel A. Bartoldus, Lewis Johs
38                              Avallone Aviles, LLP, Icelandia,
39                              New York; for Edward M. Weiland.
40
41        Appeal from a judgment of the United States District
42   Court for the Eastern District of New York (Feuerstein, J.).
43
44        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
45   AND DECREED that the judgment of the district court be
46   AFFIRMED.

                                  2
 1        Richard John Hamedl and his wife (and attorney), Carol
 2   Ryder Hamedl, appeal from a judgment of the United States
 3   District Court for the Eastern District of New York
 4   (Feuerstein, J.), granting summary judgment in favor of
 5   defendants-appellees. We assume the parties’ familiarity
 6   with the underlying facts, the procedural history, and the
 7   issues presented for review.
 8
 9        We review a grant of summary judgment de novo. See
10   Gonzalez v. City of Schenectady, 728 F.3d 149, 154 (2d Cir.
11   2013). “Summary judgment is appropriate if there is no
12   genuine dispute as to any material fact and the moving party
13   is entitled to judgment as a matter of law.” Id.; accord
14   Fed. R. Civ. P. 56(a). In determining whether there are
15   genuine disputes of material fact, the court is “‘required
16   to resolve all ambiguities and draw all permissible factual
17   inferences in favor of the party against whom summary
18   judgment is sought.’” Terry v. Ashcroft, 336 F.3d 128, 137
19   (2d Cir. 2003) (quoting Stern v. Trs. of Columbia Univ. in
20   City of N.Y., 131 F.3d 305, 312 (2d Cir. 1997)). There is
21   no genuine dispute for trial “[w]here the record taken as a
22   whole could not lead a rational trier of fact to find for
23   the non-moving party.” Matsushita Elec. Indus. Co. v.
24   Zenith Radio Corp., 475 U.S. 574, 587 (1986).
25
26        Having reviewed the record de novo, we affirm for
27   substantially the reasons stated by the district court in
28   its thorough and well-reasoned Memorandum and Order of
29   September 6, 2012. See Hamedl v. Weiland, 10-CV-2738
30   (SJF)(GRB), 2012 U.S. Dist. LEXIS 127648, 2012 WL 3903499
31   (E.D.N.Y. Sept. 6, 2012). Appellants argue that the
32   district court misconstrued facts in the record or wholly
33   overlooked them. However, an independent review of the
34   record evidence reveals that the district court correctly
35   concluded that the facts Appellants relied on in their
36   opposition to summary judgment are either not genuinely in
37   dispute or consist solely of “conclusory allegations,
38   speculation or conjecture.” Cifarelli v. Vill. of Babylon,
39   93 F.3d 47, 51 (2d Cir. 1996).
40
41        As to Mr. Hamedl’s claims under the Americans with
42   Disabilities Act (“ADA”), the undisputed evidence
43   demonstrates that he was offered a reasonable accommodation
44   for his alleged disability--that is, a shift beginning at
45   5:30 a.m., to prevent the back-pain caused by sitting in
46   traffic. Mr. Hamedl’s preference for a midnight shift does
47   not render unreasonable an otherwise reasonable

                                  3
 1   accommodation. See Fink v. New York City Dep’t of
 2   Personnel, 53 F.3d 565, 567 (2d Cir. 1995) (noting that a
 3   reasonable accommodation “does not require the employer to
 4   provide every accommodation the disabled employee may
 5   request, so long as the accommodation provided is
 6   reasonable”). Mr. Hamedl has provided no evidence that his
 7   request for an ergonomically designed chair was delayed
 8   unreasonably due to some discriminatory intent by his
 9   employer, if it can even be said to have been unreasonably
10   delayed.
11
12        As to Mr. Hamedl’s claim for retaliation under the
13   Family Medical Leave Act, he has provided no evidence of “a
14   causal connection . . . between the plaintiff’s protected
15   activity and the adverse action taken by the employer.”
16   Donnelly v. Greenburgh Cent. Sch. Dist. No. 7, 691 F.3d 134,
17   152 (2d Cir. 2012) (internal quotation marks and citation
18   omitted). Rather, Mr. Hamedl’s reassignment occurred only
19   after Verizon identified an error in his seniority
20   calculation.
21
22        Moreover, our review of the record confirms that the
23   district court properly granted summary judgement to Dr.
24   Weiland on Appellants’ fraud claim. Appellants point to no
25   evidence that Dr. Weiland’s report was wrong, much less
26   fraudulent.
27
28        Appellants’ appeal on various other claims--brought
29   (variously) under the ADA, Title VII of the Civil Rights Act
30   of 1964, the Employment Retirement Income Security Act,
31   state law whistle-blower statutes, etc.--is barred by the
32   stipulation of voluntary dismissal with prejudice. We have
33   recognized only limited circumstances in which a party can
34   appeal following a voluntary dismissal with prejudice
35   entered below; this is not one of them. See Chappelle v.
36   Beacon Communic’ns Corp., 84 F.3d 652, 653 (2d Cir. 1996).
37   Appellants argue nevertheless that they were forced to
38   abandon their other causes of action by reason of an
39   insufficient opportunity to pursue discovery. The record
40   belies this claim: Appellants requested and received
41   multiple extensions of discovery. Having reviewed
42   Appellants’ arguments and the record, we see no basis to
43   disturb the stipulations of dismissal with prejudice that
44   were signed by Appellants’ counsel and filed as an rder of
45   the District Court.
46


                                  4
 1        For the foregoing reasons, and finding no merit in
 2   Appellants’ other arguments, we hereby AFFIRM the judgment
 3   of the district court.
 4
 5                              FOR THE COURT:
 6                              CATHERINE O’HAGAN WOLFE, CLERK
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20




                                  5